         Case 1:20-cv-01577-JGK Document 15 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LISA RIVERA,

                         Plaintiff,                 20cv1577 (JGK)

             - against -                            ORDER

170 KINGSBRIDGE PISTILLI LLC et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     A Clerk’s Certificate of Default was entered on May 1, 2020

as to 170 Kingsbridge Pistilli LLC and Pistilli Realty Group.

The plaintiff should move by order to show cause for a default

judgment by July 17, 2020 or the case against 170 Kingsbridge

Pistilli LLC and Pistilli Realty Group may be dismissed for

failure to prosecute. Anthony Pistilli was required to respond

to the complaint by May 21, 2020. No response was filed. The

time to respond is extended to July 17, 2020. If there is no

response, the plaintiff may move by order to show cause for a

default judgment.

SO ORDERED.

Dated:       New York, New York
             July 2, 2020             ___ /s/ John G. Koeltl     _____
                                                 John G. Koeltl
                                          United States District Judge
